Per Curiam:
There are two causes of action set forth in the complaint by which the plaintiffs seek to recover for their services as architects alleged to have been rendered to the defendant. The answer denies the material allegations of the complaint and sets up a counterclaim based upon the neglect and failure of the plaintiffs to perform the services which they undertook to perforin. The plaintiffs thereupon made a motion for a bill of particulars in relation to this counterclaim, which motion was granted, and from the order granting it the defendant appeals.
We think the 3d clause of the order which requires the defendant to specify in what respect the plaintiffs were negligent in supervision ; the 4th clause of the order where the defendant was required to specify the particular items of erroneous advice given to the defendant; and the 10th clause of the order which requires the defendant to give the particular items of damage going to make up the sum of $10,000 were erroneous. The allegation of damage was general, based upon the negligence of the plaintiffs, and where general damages are claimed it is not proper to compel the party claiming them to specify the particulars. We also think that the 13th clause of the order which requires the defendant to give the particular items going to make up the sum of $180,000, the final cost of the said building, should not be required. It would be manifestly impossible for the defendant to specify each item of cost in the construction of such a building.
It follows, therefore, that the 3d, 4th, 10th and 13th clauses of the order should be stricken out and the order as thus modified affirmed, without costs of this appeal to either party.
Present — Ingkraham, Laughlin, Claeke, Houghton and Scott, JJ.
Order modified as directed in opinion, and as modified affirmed, without costs. Settle order on notice.